Citation Nr: 1036043	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  05-02 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for a low back disability, 
rated as 10 percent disabling prior to July 11, 2005, and as 20 
percent disabling since July 11, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for an increased rating for his low back disability.  By a June 
2006 rating decision, the RO increased the rating from 10 to 20 
percent disabling, effective July 11, 2005.  However, as that 
grant does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  The Board remanded the claim for 
additional development in October 2008 and in May 2009. 


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's low back 
disability has been manifested by a moderate disability 
reflecting forward flexion of the thoracolumbar spine to greater 
than 30 degrees but not greater than 60 degrees, when taking into 
account pain on repetitive movement and flare-ups.  It has not 
been productive of any incapacitating episodes within the past 12 
months, and ankylosis has not been shown.

2.  Throughout the pendency of the appeal, the Veteran's low back 
disability has been manifested by neurological impairment that 
approximates no more than mild incomplete paralysis of the left 
sciatic nerve.


CONCLUSIONS OF LAW

1.  For the period prior to July 11, 2005, the criteria for a 20 
percent rating for the orthopedic manifestations of a low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5292, 5293, 5295 (2002 & 2003), 5237, 5242, 5243 (2009).

2.  For the period since July 11, 2005, the criteria for a rating 
higher than 20 percent rating, for the orthopedic manifestations 
of a low back disability, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5292, 5293, 5295 (2002 & 2003), 5237, 
5242, 5243 (2009).

3.  The criteria for a separate 10 percent rating for the 
neurological manifestations of a low back disability (mild 
incomplete paralysis of the left sciatic nerve) have been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 
3.321(b), 4.25, 4.26, 4.71a, DC 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2009).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2009), however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45.  
For the purpose of rating disability from arthritis, the spine is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010.  Traumatic arthritis is rated 
using DC 5010, which directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5010.  When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent 
may be applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a, DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or two 
or more minor joint groups, will warrant a rating of 10 percent; 
in the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added under DC 
5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2009).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

The regulations for rating disabilities of the spine were twice 
revised during the pendency of the Veteran's appeal, effective 
September 23, 2002, and effective September 26, 2003.  67 Fed. 
Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  
Where the law or regulations governing a claim are changed while 
the claim is pending, the version most favorable to the claimant 
applies from the effective date of the change, while the previous 
version of the regulation applies prior to the date of change.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 
2003), 69 Fed. Reg. 25179 (2004).  The amended rating criteria 
can be applied only for periods from and after the effective date 
of the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods preceding 
the effective date of the regulatory change.  VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the Veteran of both the old 
and the new versions of the relevant criteria.  The Board's 
following decision results in no prejudice to the Veteran in 
terms of lack of notice of the regulatory revisions.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's ability 
to engage in ordinary activities, to include employment, as well 
as an assessment of the effect of pain on those activities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009).

Prior to September 26, 2003, a 10 percent rating was warranted 
for slight limitation of motion of the lumbar spine, 20 percent 
rating was warranted for moderate limitation of motion of the 
lumbar spine, and a 40 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was warranted 
for lumbosacral strain with characteristic pain on motion.  A 20 
percent rating was warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating was 
warranted for lumbosacral strain that was severe, with listing of 
the whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of those symptoms 
were present if there was also abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating when it was mild.  It warranted a 
20 percent rating when it was moderate, with recurrent attacks.  
A 40 percent rating was warranted for severe intervertebral disc 
syndrome, with recurring attacks with intermittent relief.  A 60 
percent rating was warranted when the intervertebral disc 
syndrome was pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (2001).  Since DC 5293 
contemplates limitation of motion, a separate rating for 
limitation of motion cannot be warranted.  VAOPGCPREC 36-97 (Dec. 
12, 1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating criteria for evaluation 
of intervertebral disc syndrome were amended to evaluate the 
disorder either on the total duration of incapacitating episodes 
resulting from intervertebral disc syndrome over the past 12 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A 10 percent 
rating was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months.  A rating 
of 20 percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 
rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
least four weeks but less than six weeks during the past 12 
months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least six weeks during the past 12 months.   
This regulation was again slightly revised in September 2003.  
Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic codes 
were reclassified.  These reclassified diagnostic codes include 
5237 (lumbosacral strain) and 5243 (intervertebral disc 
syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for 
intervertebral disc syndrome (DC 5243), permits evaluation under 
either the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever results in 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2006).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 
degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (2009).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, but 
not limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Normal ranges of motion for each component 
of spinal motion provided are the maximum usable for calculating 
the combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 2.

The Veteran's lumbar spine disability was rated 10 percent 
disabling under the old diagnostic criteria of DC 5295-5292, and 
is now rated under DC 5236 under the new diagnostic criteria.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2009).  DC 
5295 contemplated lumbosacral strain with characteristic pain on 
motion.  DC 5292 contemplated slight limitation of motion of the 
lumbar spine.  DC 5236 contemplates sacroiliac injury or 
weakness.  Other applicable diagnostic codes include DC 5010, 
which contemplates traumatic arthritis, and, under the old 
diagnostic criteria, DC 5293, which contemplates intervertebral 
disc syndrome.  38 C.F.R. § 4.71a, DCs 5010, 5293 (2002). Under 
the new diagnostic criteria, applicable diagnostic codes include 
DC 5237, which contemplates lumbar strain, DC 5238, which 
contemplates spinal stenosis, 5242 which contemplates 
degenerative arthritis, and 5243, which contemplates 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5237, 5238, 
5242 (2009). 

It has not been contended or shown in this case that the Veteran 
has residuals of a fracture of the vertebra (DC 5285), complete 
bony fixation of the spine (DC 5286), or ankylosis of the lumbar 
spine (DC 5289), under the old criteria.  Nor has it been 
contended or shown that the Veteran has spondylolisthesis (DC 
5239), ankylosing spondylitis (DC 5240), or spinal fusion (DC 
5242), under the new criteria.  Accordingly, the diagnostic codes 
pertaining to these disabilities are not applicable in the 
instant case.

The Board now turns to the applicable criteria.

Under the old schedular criteria of DC 5292, a higher rating of 
20 percent was warranted if there was moderate limitation of 
motion of the lumbar spine.  A 40 percent was not warranted 
unless there was severe limitation of lumbar motion.  38 C.F.R. § 
4.71a, DC 5292.  

VA treatment records beginning in February 2003 reflect that at 
that time, the Veteran had back pain that had been worse for two 
weeks.  He denied any pain radiating to the inner thighs.  The 
Veteran denied any numbness in the toes.  In May 2003, he was 
admitted to urgent care with low back pain.  There was also pain 
radiating to the lower extremities.

In June 2003, the Veteran submitted a statement that his low back 
pain interfered with his ability to work.  He had trouble 
standing or sitting for prolonged periods of time.  He reported 
that after completing physical labor, he would experience severe 
back pain the following day. 

On July 2003 VA examination, the Veteran reported that he was 
taking Ibuprofen and Flexeril for his back pain.  He complained 
of a dull aching pain in the center of his back and had trouble 
bending.  His back pain was aggravated by his job as an 
electrician, which included climbing ladders and crawling in 
attics.  He would have to rest for pain relief.  He had not 
missed time from work due to back pain, but his work exacerbated 
his disability.  He denied any incapacitating episodes.  Physical 
examination revealed that the Veteran walked with a normal gait 
and could stand on heels and toes without difficulty.  There was 
no abnormal curvature of the back.  The lumbar musculature was 
tight, but there was no muscle spasm or localized tenderness.  
Range of motion testing revealed forward flexion to 85 degrees 
with pain.  Extension, rotation, and lateral flexion were within 
normal limits.  X-ray testing revealed osteophyte formation 
throughout the lumbar spine.  There was an air/vacuum phenomena 
at the L5-S1 disc space.  The diagnosis was degenerative disc 
disease. 

VA treatment records reflect that in January 2004, the Veteran 
complained of continuous low back pain.  In October 2004, the 
Veteran reported a long history of low back pain without any 
neurological symptoms.  He was still working as an electricians 
helper.  In November 2005, the Veteran reported to urgent care 
with back pain that had been exacerbated the week before.  It was 
worse in the lower region with radiation to the left hip and 
lateral left leg down to the ankle.  There was no tenderness to 
palpation.  MRI examination revealed lumbar spine degenerative 
disk disease with moderate spinal stenosis at L4 and L5.  There 
was significant disc bulging with impingement of the left L5 S1 
nerve root.  The impression was lumbar radiculopathy with spinal 
stenosis and nerve root impingement.  In February 2006, the 
Veteran reported that he no longer had any lower extremity pain 
and those symptoms had fully resolved.  He reported back pain 
that intermittently occurred one to two times per week.  Work 
worsened his back pain.  Physical examination revealed normal 
motor, sensory, and reflex examination.  The diagnosis was 
changed to lumbar spondylosis without radiculopathy or 
myelopathy.  

On May 2006 VA examination, the Veteran reported nagging pain 
that occasionally affected the contralateral side.  The Veteran 
described his pain as moderate to severe depending on the day, 
and was worsened by pushing, pulling, lifting, or going up and 
down ladders.  The pain would last four to five hours with rest.  
There was no history of falls and no surgery had been 
recommended.  The Veteran was able to complete daily activities 
except that sometimes he needed help putting on socks and shoes.  
There was no limitation occupationally, and there was no episodic 
incapacitation.  Physical examination revealed no spinal 
abnormality, but there was compression at the sacroiliac joints.  
Range of motion testing revealed forward flexion to 70 degrees 
with pain, extension to 10 degrees with pain, right and left 
rotation to 30 degrees, and right and left lateral flexion to 20 
degrees with pain.  Repetitive testing of flexion and extension 
against strong restraints was met with increased pain, fatigue, 
weakness, and lack of endurance, but there was no additional 
limitation of motion.  The diagnosis was sacroilitis.  

In July 2006, the Veteran's employer submitted a statement that 
the Veteran was incapable of full-time employment due to his 
latent injuries. 

On December 2008 VA examination, the Veteran reported a dull ache 
in the lower spine.  He had some flare-ups of pain a few times 
per week.  The pain was precipitated by movement or heavy 
exertion, as well as by prolonged sitting or standing.  Flare-ups 
were described as severe and lasting a few hours at a time.  They 
were partially alleviated by pain medication.  He reported that 
he sometimes used a cane to walk.  He reported that his back pain 
limited his work to two days per week.  He was able to complete 
activities of daily living except for when he had a flare-up, and 
denied any incapacitating episodes.  Physical examination 
revealed that the Veteran's posture was slightly flexed forward.  
There was tenderness to palpation of the lumbar paraspinals and 
some mild tenderness to palpation in the right sacroiliac joint.  
There was pain in the lower back with pelvic shifting and with 
downward compression on the head.  Range of motion testing 
revealed forward flexion to 45 degrees with pain at 30 degrees.  
Extension was to 10 degrees, with pain.  Left and right lateral 
flexion was to 20 degrees, with pain at 10 degrees, and left and 
right lateral rotation was to 20 degrees, with pain at 15 
degrees.  On repetitive testing there was no additional 
limitation due to painful motion, fatigue, weakness, or 
incoordination.  The diagnosis was lumbar spinal stenosis, 
sacroiliac dysfunction, and lumbar facet arthropathy.  

On January 2010 VA examination, the Veteran reported progressive 
low back pain that radiated to the left lower extremity.  The 
pain was mostly at the left lower lumbar region, which felt like 
a dull ache lasting about eight to ten hours per day.  The pain 
was aggravated by strenuous activity and was partially alleviated 
by rest, medications, and heat.  Flare-ups were described as 
severe and precluded him from completing activities.  When he did 
not have a flare-up, he still avoided yard work.  He was able to 
shop by leaning on the shopping cart.  He reported that he had 
last worked in April 2009 due to his low back disability and the 
economy.  He denied any incapacitating episodes.  Physical 
examination revealed that his posture was forward flexed, and his 
gait was mildly antalgic.  The left lumbar paraspinal muscles 
were tender to palpation, with lesser tenderness at the 
lumbosacral junction and left sacroiliac joint.  The Board notes 
that the documented range of motion testing results are somewhat 
difficult to interpret, however, after careful review, it appears 
that forward flexion was to 60 degrees, with pain at 45 degrees, 
rotation to 10 degrees, with pain throughout all motion.  Left 
and right lateral flexion was to 10 degrees, bilaterally, and 
left and right rotation was to 10 degrees.  On repetitive 
testing, there was no additional limitation due to painful 
motion, fatigue, weakness, or incoordination, and range of motion 
values were unchanged.  The examiner stated that the Veteran was 
most likely not capable of physical employment due to his low 
back disability, but might be able to maintain a sedentary job on 
a part-time basis.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note 2.

Based upon the ranges of motion recorded in treatment records and 
at the above examinations, the Board concludes that the Veteran's 
limitation of motion most accurately falls within the moderate 
range throughout the pendency of the appeal, under the old 
criteria.  While the range of motion of the Veteran's back was 
noted to be limited to only 85 degrees on July 2003 VA 
examination, VA treatment records dated within the year prior to 
and within two years after that examination demonstrate a more 
moderate disability picture.  Significantly, in May 2003 and 
November 2005, the Veteran experienced low back pain that was so 
severely limiting, he sought treatment from the urgent care unit.  
He has also submitted credible lay statements throughout the 
pendency of the appeal, and in particular in June 2003 and August 
2004, stating that he experienced low back pain while working 
that caused him flare-ups the following day.  The pain was 
brought on by routine physical activities of his job, and was 
severe enough to make it so that he had to rest the entire 
following day.  Thus, under the old qualitative criteria for 
evaluating limitation of motion of the lumbar spine, the 
Veteran's low back disability is best described as moderate, but 
not severe, for which a 20 percent rating is warranted throughout 
the pendency of the appeal, and in particular, prior to July 11, 
2005.  38 C.F.R. § 4.71a, DC 5292 (2002).  Significantly, at no 
time has his range of motion been found to be severe or extremely 
minimal.  

Under the more specific numerical criteria found under the 
revised spinal regulations, the Veteran's lumbar spine 
disability, now rated as 20 percent disabling throughout the 
pendency of the appeal, fails to satisfy the requirements for 
more than a 20 percent rating.  According to the new regulations, 
his ranges of motion must fall within the requirements for a 40 
percent rating:  forward flexion to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, DC 5237 (2009).  Thus, the new schedular criteria of DC 
5237 cannot serve as a basis for an increased rating.

Similarly, when rated under the diagnostic code for lumbosacral 
strain, the Veteran's low back disability fails to satisfy the 
qualitative criteria for a rating higher than 20 percent under 
the old version, as well as under the new version.  Compare 38 
C.F.R. § 4.71a, DC 5295 (2002) with 38 C.F.R. § 4.71a, DC 5237, 
General Rating Formula for Diseases and Injuries of the Spine 
(2009).

Under the old schedular criteria of DC 5295, a higher rating of 
40 percent was not warranted unless there was listing of the 
whole spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  
In this case, treatment records and reports of VA examination 
dated in July 2003, May 2006, December 2008, and January 2010, 
demonstrate tenderness to palpation, but do not evidence muscle 
spasm, listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  While the 
Veteran has been noted to be slightly bent forward on VA 
examination, that finding was not described as marked, and he has 
not displayed abnormal mobility on forced motion.  Thus, the 
Veteran's low back disability does not satisfy the criteria for a 
higher rating of 40 percent under the old criteria of DC 5295.  
Under the new schedular criteria, the Veteran's range of motion 
does not meet the criteria for a higher rating of 40 percent, as 
discussed immediately above.

Next, the Board must evaluate whether DC 5293, the code 
pertaining to intervertebral disc syndrome under the old 
criteria, entitles the Veteran to a higher rating.  VA treatment 
records beginning in February 2003 reflect that at that time, the 
Veteran had back pain that had been worse for two weeks with no 
pain radiating to the inner thigh.  The Veteran denied nay any 
numbness in the toes.  In May 2003, he was admitted to urgent 
care with low back pain.  There was also pain radiating to the 
lower extremities.

On July 2003 VA examination, the Veteran denied any radicular 
type pain or paresthesias in the lower extremities.  Straight leg 
raising was to 90 degrees bilaterally without pain.  Patrick's 
test was negative.  Deep tendons reflexes was 1+, bilaterally.  
Peripheral nerve pulses were easily palpable.  

VA treatment records reflect that in January 2004, the Veteran 
complained of continuous low back pain, without radiation to his 
legs.  He denied any bowel or bladder incontinence.  In October 
2004, the Veteran reported a long history of low back pain 
without any neurological symptoms.  In November 2005, the Veteran 
reported to urgent care with back pain that had been exacerbated.  
It was worse in the lower region with radiation to the left hip 
and lateral left leg down to the ankle.  He denied any weakness, 
numbness, or tingling.  Physical examination revealed that 
straight leg raising was positive bilaterally at 10 degrees.  
Deep tendon reflexes were 2+ on the right and 1+ on the left.  
There was no gross deficit to light touch.  Muscle strength was 
5/5.  MRI examination revealed lumbar spine degenerative disc 
disease with moderate spinal stenosis at L4 and L5.  There was 
significant disc bulging with impingement of the left L5 S1 nerve 
root.  The impression was lumbar radiculopathy with spinal 
stenosis and nerve root impingement.  In February 2006, the 
Veteran reported that he no longer had any lower extremity pain 
and those symptoms had fully resolved.  He reported back pain 
that intermittently occurred one to two times per week.  Work 
worsened his back pain.  Physical examination revealed normal 
motor, sensory, and reflex examination.  The diagnosis was 
changed to lumbar spondylosis without radiculopathy or 
myelopathy.  

On May 2006 VA examination, the Veteran denied any symptoms of 
weight loss, fever, malaise, dizziness, weakness, or numbness 
secondary to his low back pain.  Neurological examination 
revealed normal sensation with no evidence of involvement of 
specific dermatomal distribution, pain, numbness, or 
paresthesias.  Muscle tone was normal and no atrophy was noted.  
Muscle strength in the lower extremities was 4/5.  Straight leg 
raising was slightly positive bilaterally at 70 degrees.  Deep 
tendon reflexes were 1+ bilaterally with no pathological reflexes 
noted.  The Veteran could tandem walk, but had some difficulty 
with heel /toe walking.  

On December 2008 VA examination, the Veteran denied any numbness, 
weakness, erectile dysfunction, bladder or bowel incontinence 
accompanying his low back disability.  Neurological testing 
revealed that muscle strength was 4/5 bilaterally in the lower 
extremities.  Muscle strength reflexes were 2+ bilaterally with 
down going Babinski response.  Sensation to light touch, 
vibratory sense, proprioception, and pinprick was intact 
throughout.  Straight leg raising was equivocal because the 
Veteran was not able to tolerate flexion beyond 20 degrees in the 
left leg and 10 degrees in the right leg due to back pain.  

On January 2010 VA examination, the Veteran reported progressive 
low back pain that radiated to the left lower extremity.  He 
denied any associated weight loss, unsteady gait, fever, chills, 
or dizziness.  He denied any additional numbness or weakness.  
Neurological examination revealed that manual muscle testing was 
4/5, bilaterally.  Muscle reflexes were 1+ bilaterally at the 
patellar tendons and absent at the Achilles tendon.  Sensation 
was intact to light touch, vibratory sense, pinprick, and 
proprioception, bilaterally.  Babinski response was down going, 
and there was no ankle clonus.  Lasegue's testing was negative 
bilaterally, but the Veteran was limited in his flexion due to 
back pain.  The examiner commented that the Veteran did not have 
any paralysis associated with his documented nerve root 
impingement.  In his medical opinion, he felt that the Veteran 
did not display true weakness on examination, but was limited to 
due to lumbar spine pain.  In examining the 2005 MRI results and 
reviewing his physical examination of the Veteran, he stated that 
the Veteran did not have any symptoms of nerve root impingement 
on the right side and there was no clinical evidence of sciatica 
on the right side, but that there was evidence of sciatica on the 
left side caused by impingement of the left L5 and S1 nerve 
roots.  

The findings in the medical records dating from May 2002 to 
January 2010 do not support a conclusion that the Veteran's 
neurological symptoms amount to severe recurrent attacks of 
intervertebral disc syndrome with little intermittent relief.  
Although there is evidence that the Veteran has suffered from 
neurological symptoms related to nerve impingement on the left 
side, such has not been considered to amount to a severe 
disability.  The Veteran is thus not entitled to an increased 
rating for his low back disability under the criteria of DC 5293, 
as in effect prior to September 23, 2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002, and September 
26, 2003.  However, as noted above, the code relating to IDS was 
amended, effective September 23, 2002.  After September 23, 2002, 
and prior to September 26, 2003, IDS could be rated either on the 
basis of the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher evaluation.  
38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  Under this code, a 
40 percent rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least four 
weeks but less than six during the past 12 months.  
Incapacitating episodes were defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  Here, 
the Veteran has denied experiencing back pain that required him 
to stay in bed, and there is no evidence that the Veteran was 
prescribed bed rest by a physician for more than four weeks but 
less than six weeks during any one-year period of the rating 
period under consideration.  Accordingly, he is not entitled to 
an increased rating under this version of this diagnostic code.  
In fact, the evidence of record does not show any incapacitating 
episodes of bed rest and treatment prescribed by a physician.

A September 2003 revision to the IDS code stated that IDS (pre-
operatively or post-operatively) is to be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

For purposes of evaluation under DC 5243, chronic orthopedic and 
neurological manifestations means orthopedic and neurological 
signs and symptoms resulting from IDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243, Note 1.  
Orthopedic disabilities are rated using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Similarly, neurological disabilities are rated separately using 
criteria for the most appropriate neurological diagnostic code or 
codes.  38 C.F.R. § 4.71a, DC 5243, Note 2.

It has been determined in this case that there is no evidence of 
incapacitating episodes as defined under DC 5293 or the General 
Rating Formula for Diseases and Injuries of the Spine (in effect 
from September 23, 2002 to September 26, 2003, and from September 
26, 2003 through the present, respectively).  Specifically, on 
each VA examination, the Veteran denied any incapacitating 
episodes in which he was prescribed bed rest by a physician.  
Therefore, it is necessary to determine whether the Veteran may 
be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and combined 
with all other disabilities.

Turning first to the orthopedic manifestations, on July 2003 VA 
examination, range of motion testing revealed forward flexion to 
85 degrees with pain.  Extension, rotation, and lateral flexion 
were within normal limits.  On May 2006 VA examination, range of 
motion testing revealed forward flexion to 70 degrees with pain, 
extension to 10 degrees with pain, right and left rotation to 30 
degrees, and right and left lateral flexion to 20 degrees with 
pain.  Repetitive testing of flexion and extension against strong 
restraints was met with increased pain, fatigue, weakness, and 
lack of endurance, but there was no additional limitation of 
motion.  On December 2008 VA examination, the Veteran's posture 
was slightly flexed forward.  Range of motion testing revealed 
forward flexion to 45 degrees with pain beginning at 30 degrees.  
Extension was to 10 degrees, with pain.  Left and right lateral 
flexion was to 20 degrees, with pain at 10 degrees, and left and 
right lateral rotation was to 20 degrees, with pain at 15 
degrees.  On repetitive testing there was no additional 
limitation due to painful motion, fatigue, weakness, or 
incoordination.   On January 2010 VA examination, physical 
examination revealed that his gait posture was forward flexed, 
and his gait was mildly antalgic.  Range of motion testing 
revealed forward flexion was to 60 degrees, with pain at 45 
degrees, rotation to 10 degrees, with pain throughout all motion.  
Left and right lateral flexion was to 10 degrees, bilaterally, 
and left and right rotation was to 10 degrees.  On repetitive 
testing, there was no additional limitation due to painful 
motion, fatigue, weakness, or incoordination, and range of motion 
values were unchanged.   Taken together, these ranges of motion 
would warrant a rating of no more than 20 percent under the 
general rating formula.  The requirements for a higher rating 
under the general rating formula, forward flexion of 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine, are not demonstrated.  Notably, though in December 2008 
the Veteran had pain at 30 degrees on flexion, he was able to 
flex to 45 degrees, with no change on repetitive testing.  38 
C.F.R. § 4.71a, DC 5237 (2009).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Under 38 C.F.R. § 4.124a, disability from neurological disorders 
is rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating is 
to be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2009).

In this case, the Board finds that the Veteran is entitled to a 
separate 10 percent rating for neurological manifestations of the 
left lower extremity associated with his service-connected low 
back disability.  For one, the record reflects that the Veteran 
has experienced intermittent numbness, pain, and tingling in his 
left lower leg since at least May 2003, when his back pain 
radiated to his lower extremities.  In November 2005, the Veteran 
reported to urgent care with back pain that had been exacerbated.  
It was worse in the lower region with radiation to the left hip 
and lateral left leg down to the ankle.  Physical examination 
revealed that straight leg raising was positive bilaterally at 10 
degrees.  Deep tendon reflexes was 2+ on the right and 1+ on the 
left.  MRI examination revealed lumbar spine degenerative disk 
disease with moderate spinal stenosis at L4 and L5.  There was 
significant disc bulging with impingement of the left L5 S1 nerve 
root.  The impression was lumbar radiculopathy with spinal 
stenosis and nerve root impingement.  However, in February 2006, 
the Veteran reported that those symptoms had resolved and the 
diagnosis of radiculopathy was found to be inappropriate.  On 
December 2008 VA examination, straight leg raising was equivocal 
because the Veteran was not able to tolerate flexion beyond 20 
degrees in the left leg and 10 degrees in the right leg due to 
back pain.  Then, on January 2010 VA examination, the examiner 
specifically addressed whether the Veteran suffered from sciatica 
of either lower extremity, and, in interpreting the February 2005 
MRI results and the Veteran's current complaints and physical 
examination, concluded that the nerve impingement on the left L5 
and S1 region did result in sciatic symptoms on the left side, 
though not on the right.  Accordingly, it appears in this case 
that the Veteran suffers from significant nerve root impingement 
on the left side, as was documented in 2005 and concluded in 
2010.  The impingement results in sciatica, or radiating pain in 
his left leg, that has been shown to occur intermittently.  Due 
to the intermittent nature of the condition, and that the Veteran 
has denied numbness and tingling in the left lower extremity the 
majority of the time, the Board finds that the neurological 
manifestation is best described as mild in nature, warranting a 
10 percent rating throughout the pendency of the appeal.  To that 
extent, the evidence shows that at various times during the 
appeal period, specifically in February 2003, February 2006, and 
on VA examination in December 2008, the Veteran denied 
experiencing any radiating symptoms to either lower extremity.  
And, the January 2010 VA examiner determined that the Veteran did 
not suffer from paralysis related to his sciatica.  Absent 
findings of greater severity, such as loss of reflexes, muscle 
atrophy, or constant, excruciating pain of the left leg, no more 
than a 10 percent disability rating is warranted.  With regard to 
the right leg, although there is evidence that straight leg 
raising on the right side has been positive, and that at one 
point in 2003 the Veteran reported pain radiating to his right 
leg, the majority of the evidence of record does not support the 
conclusion that the Veteran suffers from neurological 
manifestations of the right lower extremity.  The January 2010 VA 
examiner found that the Veteran did not suffer from right leg 
sciatica, explaining that the Veteran's symptoms on straight leg 
raising did not comport with sciatica, but instead demonstrated 
increased low back pain. 

Next, the Board finds that despite that the Veteran was shown to 
have osteophyte formation of the lumbar spine on X-ray 
examination in July 2003, Diagnostic Code 5010 may not serve as a 
basis for an increased rating in this case.  The lumbar vertebrae 
are considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  Degenerative arthritis of 
the spine is evaluated under DC 5003.  38 C.F.R. § 4.71a, DC 
5242.  Traumatic arthritis of the spine is also evaluated under 
DC 5003.  38 C.F.R. § 4.71a, DC 5010.  Diagnostic Code 5003 
allows for the assignment of a 20 percent rating only where there 
is X-ray evidence of arthritis of two or more major joints or two 
or more minor joint groups.  The lumbar spine may only be rated 
as one major joint.  Accordingly, the evidence does not support a 
higher rating under either DC 5010 or DC 5242.  38 C.F.R. § 
4.71a, DC 5010, Note 1. 

The Board has determined that the Veteran is entitled to no more 
than a 20 percent disability rating under both the old and the 
new spinal rating criteria applicable.   Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Although 
the Veteran has complained of flare-ups, they occur only after 
certain activities, such as strenuous activities, prolonged 
standing or riding.  The four VA examinations of record 
consistently document that the Veteran's range of motion was 
unchanged on repetitive testing.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Further, the 20 percent rating already accounts for 
further pain and limitations due to repetitive testing.  
Therefore, the Board finds that an increased rating based on 
additional pain, excess motion, fatigability, or incoordination 
is not warranted because the evidence does not demonstrate that 
due to those symptoms or flare-ups that the Veteran is disabled 
to the extent and to the frequency required by the next higher 
rating.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's back disability, 
but findings supporting a higher rating have not been documented.  
In addition, it has not been shown that the service-connected 
back disability has required frequent periods of hospitalization 
or has produced marked interference with the Veteran's 
employment. The Veteran maintained his employment as an 
electrician throughout the majority of the appeal period and has 
stated that he would work again in that field if he were able to 
find work.  When he works part-time, he does not require time off 
due to his back disability.  Therefore, the Board finds that 
referral for consideration of the assignment of an extraschedular 
rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the credible 
evidence demonstrates that during the pendency of this claim, the 
Veteran's low back disability has warranted a 20 percent rating, 
but no higher.  Additionally, a separate 10 percent rating for 
the neurological manifestations of the left lower extremity has 
been warranted.  The "benefit-of-the-doubt" rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in June 2003, May 2006, and July 
2009; a rating decision in April 2003 and in June 2006; a 
statement of the case in December 2004; and supplemental 
statements of the case in October 2006 and January 2009.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the June 2010 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained three medical examinations in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.
ORDER

For the period prior to July 11, 2005, an increased 20 percent 
rating is warranted for a low back disability.

For the period since July 11, 2005, a rating in excess of 20 
percent is denied. 

A separate 10 percent rating for mild incomplete paralysis of the 
sciatic nerve of the left lower extremity, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


